Campbell, C. J.,
delivered the opinion of the court.
The evidence shows that the mule was killed by the running of a locomotive or cars of the appellant, and there is nothing to show the circumstances of the killing. The presumption of the want of reasonable skill and care on the part of the servants of the appellant in reference to the injury must therefore prevail. Code, § 1059. This statute devolves on the railroad company, whose locomotives or cars in running inflict injury, to exculpate itself from blame by showing that the circumstances under which the injury was done were such as to free it from liability. It cannot rely on presumptions or conjectures. It must show the facts attending the injury and exonerate itself. The facts did not appear in this case, and for all that was shown the mule may have been unnecessarily and improperly killed. The appellant must suffer the consequences of its failure to show the circumstances.

Affirmed.